
	
		II
		109th CONGRESS
		2d Session
		S. 3986
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate as wilderness certain land within the Rocky
		  Mountain National Park, and for other purposes.
	
	
		1.Short
			 title and purpose
			(a)Short
			 titleThis Act may be cited
			 as the Rocky Mountain National Park
			 Wilderness Act.
			(b)PurposeThe purpose of this Act is to designate as
			 wilderness certain land within the Rocky Mountain National Park, Colorado, in
			 order to protect—
				(1)the enduring scenic and historic wilderness
			 character and unique wildlife values of the land; and
				(2)the scientific, educational, inspirational,
			 and recreational resources, values, and opportunities of the land.
				2.Designation of
			 rocky mountain national park wilderness
			(a)DesignationCertain
			 land within the Rocky Mountain National Park, Colorado, which comprises
			 approximately 249,339 acres, as generally depicted on the map titled
			 Rocky Mountain National Park, Colorado Wilderness Boundaries and
			 dated February 2006, is hereby designated as wilderness. The designated land
			 shall be known as the Rocky Mountain National Park Wilderness
			 (referred to in this Act as the Wilderness).
			(b)Map and
			 description
				(1)Preparation and
			 submissionAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior (referred to in this Act as the
			 Secretary) shall—
					(A)prepare a map and
			 a boundary description of the Wilderness; and
					(B)file the map and
			 boundary description prepared under subparagraph (A) with the Committee on
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate.
					(2)AvailabilityThe
			 map and boundary description prepared under paragraph (1)(A) shall be on file
			 and available for public inspection in the Office of the Director of the
			 National Park Service, Department of the Interior.
				(3)Force and
			 effectThe map and boundary description prepared under paragraph
			 (1)(A) shall have the same force and effect as if included in this Act.
				(4)Correction of
			 errorsThe Secretary may correct clerical and typographical
			 errors in the map and boundary description.
				(c)Exclusion of
			 certain landThe boundaries
			 of the Wilderness specifically exclude the following:
				(1)The Grand River
			 Ditch (as used in this Act, the Grand River Ditch includes the
			 main canal of the Grand River Ditch and a branch thereof known as the Specimen
			 Ditch, their appurtenances and right-of-way, access roads, improvements,
			 structures, buildings, camps, and work sites associated with the Grand River
			 Ditch and the Specimen Ditch that were in existence as of June 1, 1998); land
			 200 feet on each side of the marginal limits of the Grand River Ditch, where
			 the 200 foot exclusion on each side of the Grand River Ditch shall not follow
			 the topography of the land, but rather, shall be measured by a horizontal,
			 level projection from the marginal limits of the Grand River Ditch; and the
			 land down-slope from the Grand River Ditch upon which rock, debris, and other
			 materials have been deposited during the construction, improvement,
			 maintenance, and repair of the Grand River Ditch.
				(2)Land owned by the
			 St. Vrain & Left Hand Water Conservancy District, including Copeland
			 Reservoir and the Inlet Ditch to such reservoir from the North St. Vrain Creek,
			 amounting to approximately 35.38 acres.
				(3)Land owned by the
			 Wincentsen-Harms Trust, amounting to approximately 2.75 acres.
				(4)Land within the
			 area depicted as East Shore Trail Area on the map described in
			 subsection (b).
				(d)East shore
			 trail area
				(1)Alignment line
			 and trail
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish an alignment line for a trail, to be known
			 as the East Shore Trail, located within the East Shore Trail
			 Area, to maximize the opportunity for sustained use of the trail without harm
			 to affected resources.
					(B)BoundariesAfter
			 establishing the alignment line under subparagraph (A), the Secretary shall
			 identify the boundaries of the trail, but the trail shall not extend more than
			 25 feet east of the alignment line or be located within the Wilderness.
					(C)EffectNothing
			 in this Act shall be construed to—
						(i)require the
			 construction of a trail along the alignment line established pursuant to this
			 paragraph; or
						(ii)limit the extent
			 to which any otherwise applicable laws or policies shall apply with respect to
			 any decision regarding construction of the trail.
						(2)Map
			 adjustmentAfter establishing the alignment line of the East
			 Shore Trail, the Secretary shall adjust the map of the Wilderness so that the
			 western boundary of the wilderness is 50 feet east of the alignment
			 line.
				(3)Other
			 adjustmentsTo the extent necessary to protect National Park
			 resources, the Secretary from time to time may adjust the boundaries of the
			 East Shore Trail without reducing the size of the trail, but no adjustment
			 shall have the effect of placing any portion of such trail within the boundary
			 of the Wilderness.
				(e)Relation to
			 land outside wilderness
				(1)Use of
			 landExcept as provided in this subsection, nothing in this Act
			 shall affect the management or use of any land not included within the
			 boundaries of the Wilderness.
				(2)Use of
			 motorized vehiclesNo use of motorized vehicles or other
			 motorized machinery not permitted on March 1, 2006, shall be allowed in the
			 East Shore Trail Area, except as may be necessary for constructing or
			 maintaining the East Shore Trail, if such construction is authorized by the
			 Secretary.
				3.Management of
			 rocky mountain national park wilderness
			(a)In
			 generalSubject to valid existing rights, land designated as
			 wilderness by section 2(a) or subsequently included in the Wilderness shall be
			 managed by the Secretary in a manner that preserves the wilderness character of
			 the land, in accordance with this Act.
			(b)Water
			 rights
				(1)FindingsCongress
			 finds the following:
					(A)According to
			 decisions of the courts of the State of Colorado, the United States has
			 existing rights to water within the Rocky Mountain National Park.
					(B)Those rights are
			 sufficient for the purposes of the Wilderness as designated by section
			 2.
					(C)In light of the
			 findings in subparagraphs (A) and (B), there is no need for this Act to effect
			 a reservation by the United States of any additional water rights to fulfill
			 the purposes for which the Wilderness is designated.
					(2)No
			 reservationNothing in this Act or any action taken pursuant to
			 this Act shall constitute either an express or implied reservation of water or
			 water rights for any purpose.
				(3)No exemption
			 from state water lawsNothing in this Act constitutes an express
			 or implied claim or denial on the part of the Federal Government as to
			 exemption from State water laws.
				(c)Colorado-big
			 thompson project
				(1)Current
			 activitiesActivities on, under, or affecting the Wilderness
			 relating to the monitoring, operation, maintenance, repair, replacement, and
			 use of the Colorado-Big Thompson Project and its facilities which were allowed
			 as of June 1, 1998, shall be allowed to continue and shall not be affected by
			 the designation of the land as wilderness.
				(2)New
			 activitiesIn addition to the activities described in paragraph
			 (1), any other activities on, under, or affecting the Wilderness that because
			 of emergencies or catastrophic events become necessary for the operation,
			 maintenance, repair, replacement, and continued use of the Colorado-Big
			 Thompson Project and its facilities shall be allowed, subject only to
			 reasonable restrictions which are established by the Secretary to protect the
			 wilderness values of the land. In implementing this paragraph, the Secretary
			 shall not establish any restrictions on the activities that would prevent the
			 occurrence of such necessary activities or that would reduce the water supply
			 provided by the Colorado-Big Thompson Project or the Windy Gap Project.
				(3)Relation to
			 authority in Act establishing parkNothing in the first section
			 of the Act of January 26, 1915 (16 U.S.C. 191), shall be construed to allow
			 development within the Wilderness of any reclamation project not in existence
			 as of the date of enactment of this Act.
				(d)No buffer
			 zonesCongress does not intend that the designation by this Act
			 of the Wilderness creates or implies the creation of protective perimeters or
			 buffer zones around the Wilderness. The fact that nonwilderness activities or
			 uses can be seen or heard from within the Wilderness shall not, of itself,
			 preclude such activities or uses up to the boundary of the Wilderness.
			(e)TrailsThe
			 Secretary may upgrade trails or construct new trails in the Wilderness,
			 including primitive, unpaved, and wheelchair-accessible trails.
			(f)Prohibition of
			 certain uses
				(1)In
			 generalExcept as
			 specifically provided for in this Act, and subject to existing private
			 rights—
					(A)no commercial enterprises or permanent
			 roads shall be allowed within the Wilderness; and
					(B)except as provided in paragraph (2) and as
			 necessary to meet minimum requirements for the administration of the Wilderness
			 for the purpose of this Act (including measures required in emergencies
			 involving the health and safety of persons within the Wilderness), the
			 following shall be prohibited within the Wilderness:
						(i)Temporary roads.
						(ii)The use of motor vehicles, motorized
			 equipment, or motorboats.
						(iii)The landing of aircraft.
						(iv)Any other form of mechanical
			 transport.
						(v)Structures or installations.
						(2)Exceptions
					(A)Fire, insect,
			 and disease management activitiesThe Secretary may take such
			 measures in the Wilderness as are necessary to control fire, insects, and
			 diseases, including the use of mechanized equipment, aircraft, and
			 motorboats.
					(B)Aircraft; other
			 vehicles
						(i)In
			 generalThe Secretary may allow the use of aircraft or other
			 vehicles for emergency events, such as search and rescue, within the
			 Wilderness.
						(ii)Existing
			 usesThe use of aircraft or motorboats in areas of the Wilderness
			 in which the uses have already become established may be permitted to continue,
			 subject to any restrictions that the Secretary determines to be
			 appropriate.
						(g)Mineral
			 resources
				(1)In
			 generalNothing in this Act shall prevent within the Wilderness
			 the conduct of any activity, including prospecting, for the purpose of
			 gathering information about mineral or other resources, if the activity is
			 carried on in a manner compatible with the preservation of the Wilderness
			 environment.
				(2)SurveysIn
			 accordance with any program that the Secretary develops and conducts in
			 consultation with the Secretary of Agriculture—
					(A)areas within the
			 Wilderness shall be surveyed on a planned, recurring basis consistent with the
			 concept of wilderness preservation by the United States Geological Survey and
			 the United States Bureau of Mines to determine the mineral values, if any, that
			 may be present in the Wilderness; and
					(B)the results of
			 such surveys shall be—
						(i)made available to
			 the public; and
						(ii)submitted to the
			 President and Congress.
						(h)Commercial
			 servicesCommercial services may be performed within the
			 Wilderness to the extent necessary for activities that are proper for realizing
			 the recreational or other wilderness purposes of the Wilderness.
			(i)State and
			 private land within the wilderness
				(1)In
			 generalIn any case in which
			 State or private land is completely surrounded by the Wilderness—
					(A)the State or private landowner shall be
			 given any rights that may be necessary to ensure adequate access to the State
			 or private land by the State or private landowner and any successors in
			 interest; or
					(B)subject to paragraph (2), the State land or
			 private land shall be exchanged for Federal land in the State of approximately
			 equal value under authorities available to the Secretary.
					(2)LimitationThe United States shall not transfer to the
			 State or private landowner under paragraph (1)(B) any mineral interests unless
			 the State or private landowner relinquishes or causes to be relinquished to the
			 United States the mineral interest in the surrounded land.
				(j)Acquisition of
			 landSubject to the
			 availability of appropriations, the Secretary may acquire private land within
			 the perimeter of the Wilderness if the owner consents to the
			 acquisition.
			(k)Gifts, bequests
			 and contributions
				(1)Gifts or
			 bequests of land
					(A)In
			 generalThe Secretary may accept gifts or bequests of land within
			 the Wilderness for inclusion in the Wilderness.
					(B)Inclusion in
			 wildernessAny land accepted by the Secretary under subparagraph
			 (A) shall become part of the Wilderness.
					(C)RegulationsRegulations
			 with regard to any land accepted under subparagraph (B) may be in accordance
			 with such agreements, consistent with the policy of this Act, as are made at
			 the time of such gift, or such conditions, consistent with such policy, as may
			 be included in, and accepted with, the bequest.
					(2)Other gifts and
			 contributionsThe Secretary may accept private contributions and
			 gifts to be used to further the purposes of this Act.
				(l)Liability for
			 water infrastructureThe owner or operator of any water
			 infrastructure located in the Wilderness on the date of enactment of this Act
			 shall not be subject to Public Law 101–337 (16 U.S.C. 19jj et seq.), except in
			 a case in which the destruction of, loss of, or injuries to a park system
			 resource are caused by the negligence of the owner or operator of the water
			 infrastructure.
			4.Water project
			 developmentIf authorized by
			 the Secretary or the President, water projects may be developed and maintained
			 in the Wilderness, including projects that involve the construction and use of
			 roads in the Wilderness.
		5.Grand river
			 ditch operations
			(a)FindingsCongress
			 finds that—
				(1)the Grand River
			 Ditch was structured before the establishment of the Park;
				(2)portions of the
			 Grand River Ditch are located within and outside the boundaries of the Park;
			 and
				(3)the Grand River
			 Ditch has been operated in accordance with Federal and State laws.
				(b)LiabilityNotwithstanding
			 any other provision of law, on and after the date of enactment of this Act, no
			 entity or person who owns, controls, or operates the Grand River Ditch shall be
			 held liable for any personal injury or property damage resulting from any cause
			 or event (including, but not limited to, water escaping from the Grand River
			 Ditch by overflow or as a result of the failure or partial failure of the Grand
			 River Ditch) unless the same has been proximately caused by the negligence of
			 that entity or person. To the extent that any previous or existing law imposes
			 liability other than as set forth above in this section, such law shall be,
			 retroactively as of the date of enactment of this Act, and on and after that
			 date, of no force and effect as to the Grand River Ditch, or upon or as to any
			 entity or person that owns, controls, or operates the Grand River Ditch. Any
			 provision in any stipulation concerning the Grand River Ditch, that imposes or
			 seeks to impose liability other than as set forth above in this section on such
			 entity or person, including specifically paragraphs (5) and (6) of the
			 stipulation executed by the Water Supply and Storage Company on March 21, 1907,
			 and approved June 28, 1907, by the United States Department of Agriculture,
			 Forest Service, shall be, as of the date of enactment of this Act, and on and
			 after that date, waived by the United States and not claimed or enforced by
			 it.
			(c)Activities on
			 wilderness land related to grand river ditchActivities on,
			 under, or affecting the land designated as wilderness by section 2, or
			 potential wilderness land, or those excluded land recited in section 2(c)(1),
			 relating to the monitoring, operation, maintenance, repair, replacement,
			 improvement, and use of the Grand River Ditch, including activities that become
			 necessary because of emergencies or catastrophic events, shall be authorized
			 and allowed and not be affected by this Act.
			6.Authority to
			 lease leiffer propertySection
			 3(k) of Public Law 91–383 (16 U.S.C. 1a–2(k)) shall apply to the tract of land
			 near the eastern boundary of Rocky Mountain National Park in Larimer County,
			 Colorado, administered by the National Park Service and known as the
			 Leiffer tract to the same extent as if such property was part of
			 the National Park System.
		
